Title: To George Washington from Edmund Randolph, 22 January 1794
From: Randolph, Edmund
To: Washington, George


          
            Wednesday 12 o’clock. [22 Jan. 1794]
          
          E. Randolph has the honor of inclosing to the President a copy of the abstract from Mr
            Short’s letter.
          Mr Strong, of the Senate, called upon E.R. about half an hour
            ago, and desired me to mention in his name to the President, that Mr Bradford would be
            extremely acceptable to many persons, as the Atty General.
          There is a load of English papers, down to the middle of October, just come to hand;
            but without a letter. If the President wishes to see them, they shall be sent to
            him.
        